DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/25/2020. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salahieh et al. (U.S. Pub. No. 2021/0006834 A1) (hereinafter “Salahieh”).

Regarding Claim 8, Salahieh discloses an immersive video processing method [see paras. 0020-22], the method comprising: 
determining a priority order of pruning for input videos [see fig. 10 and paras. 0111-14 describing redundant patches are iteratively pruned from additional views in order based on distance from the basic views, and metadata is generated including the visibility list; see also paras. 0078 and 0151-52 and 0155]; 
extracting patches from the input videos based on the priority order of pruning [see fig. 10 and paras. 0043 describing generating an atlas patch occupancy map 230 and see paras. 0111-14 describing redundant patches are iteratively pruned from additional views in order based on distance from the basic views;
generating at least one atlas based on the extracted patches [see para. 0117 describing patches generate atlases]; and 
encoding metadata [see fig. 10 and para. 0119 describing a bitstream including the encoded video and metadata is generated], 
wherein the metadata comprise information on priority order of pruning among input videos [see fig. 10 and para. 0116 describing metadata is generated including the visibility list; see also paras. 0078 and 0151-52].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Oh (English translation of WO 2020251154 A1 as attached) (hereinafter “Oh”)

Regarding Claim 1, Salahieh discloses an immersive video synthesizing method [see paras. 0020-22], the method comprising: 
parsing metadata from a bitstream [see figs. 2 and 12 and paras. 0039, 0041, and 0131 describing receiving a bitstream including encoded video and metadata and parsing the metadata]; 
obtaining at least one atlas by decoding the video data [see fig. 2 and paras. 0040 describing the encoded video may be decoded by the texture video decoder 204 and the depth video decoder 206 to generate an atlas 224]; and 
[see paras. 0042-43 describing generating an atlas patch occupancy map 230 and generating a viewport 216 based on a received viewing position and orientation 214 of a display where the viewport 216 may be displayed in a head mounted display (thus the viewport would be based on the viewing position and orientation of the head mounted display would be according to a user movement)], 
wherein the metadata comprise information on a priority order of pruning among input videos [see fig. 10 and paras. 0111-14 describing redundant patches are iteratively pruned from additional views in order based on distance from the basic views, and metadata is generated including the visibility list; see also paras. 0078 and 0151-52 and 0155].
Salahieh does not explicitly disclose parsing video data from the bitstream.
Oh in a same or similar endeavor teaches parsing video data from the bitstream [see p. 32 ll. 3-4 describing parsing the bitstream to derive video/video information image restoration].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Oh as above for efficiently transmitting and receiving a point cloud and for solving latency and encoding/decoding complexity, because it is difficult to generate point cloud data because the amount of points in 3D space is large and a large amount of throughput is required to transmit and receive point cloud data [see Oh p. 2 ll. 18-31].

Regarding Claim 4, the combination of Salahieh and Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
[see paras. 0065-69 describing weight optimized pruning of views to create a viewport].

Regarding Claim 6, the combination of Salahieh and Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the metadata comprises partition information on the atlas, and wherein, when the atlas is partitioned into a plurality of tiles, the metadata further comprises information for identifying a tile to which the patch in the atlas belongs.
Oh in a same or similar endeavor teaches wherein the metadata comprises partition information on the atlas [see figs. 33-34 and p. 51 ll. 9-19 describing V-PCC contains information for the V-PCC unit, p. 16 ll. 18-26 describing an atlas is a group of patches, p. 18 ll. 3-6 describing patch partitioning, and see p. 86 ll. 47-53 and p. 87 ll. 5-6 describing the number of tile columns), and 
wherein, when the atlas is partitioned into a plurality of tiles, the metadata further comprises information for identifying a tile to which the patch in the atlas belongs [see p. 16 ll. 18-26 describing an atlas is a group of patches and see figs. 33-34 and p. 65 ll. 23-49 describing a patch may be divided into a plurality of tiles and where the type information of the PCC unit header indicates the patch data group (VPCC-PDG) and the corresponding V-PCC unit payload may include the patch data group. (The patch data group is also referred to as an atlas as described in p. 51 l. 18)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Oh as above for efficiently transmitting and receiving a point cloud and for solving latency and encoding/decoding complexity, because it is  [see Oh p. 2 ll. 18-31].

Regarding Claim 7, the combination of Salahieh and Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the metadata further comprises first information for indicating whether or not data of heterogeneous media are comprised in the video data, and wherein, when the first information indicates that the data of the heterogeneous media are comprised in the video data, the metadata further comprises second information for indicating a type and an attribute of the heterogeneous media.
Oh in a same or similar endeavor teaches wherein the metadata further comprises first information for indicating whether or not data of heterogeneous media are comprised in the video data [see p. 51 ll. 9-36 describing the V-PCC unit header includes type information indicating the type of the corresponding V-PCC unit and V-PCC unit payloads including at least geometric video data, attribute video data], and wherein, when the first information indicates that the data of the heterogeneous media are comprised in the video data, the metadata further comprises second information for indicating a type and an attribute of the heterogeneous media [see p. 51 ll. 9-36 describing the V-PCC unit header includes type information indicating the type of the corresponding V-PCC unit and V-PCC unit payloads including at least geometric video data, attribute video data].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Oh as above for efficiently transmitting and receiving a point cloud and for solving latency and encoding/decoding complexity, because it is difficult to generate point cloud data because the amount of points in 3D space is large and a  [see Oh p. 2 ll. 18-31].

Regarding Claim 11, Salahieh discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the metadata further comprises partition information on the atlas and information for identifying a tile to which the patch in the atlas belongs, when the atlas is partitioned into a plurality of tiles.
Oh in a same or similar endeavor teaches wherein the metadata further comprises partition information on the atlas [see figs. 33-34 and p. 51 ll. 9-19 describing V-PCC contains information for the V-PCC unit, p. 16 ll. 18-26 describing an atlas is a group of patches, p. 18 ll. 3-6 describing patch partitioning, and see p. 86 ll. 47-53 and p. 87 ll. 5-6 describing the number of tile columns), and 
information for identifying a tile to which the patch in the atlas belongs, when the atlas is partitioned into a plurality of tiles [see p. 16 ll. 18-26 describing an atlas is a group of patches and see figs. 33-34 and p. 65 ll. 23-49 describing a patch may be divided into a plurality of tiles and where the type information of the PCC unit header indicates the patch data group (VPCC-PDG) and the corresponding V-PCC unit payload may include the patch data group. (The patch data group is also referred to as an atlas as described in p. 51 l. 18)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Oh as above for efficiently transmitting and receiving a point cloud and for solving latency and encoding/decoding complexity, because it is difficult to generate point cloud data because the amount of points in 3D space is large and a large amount of throughput is required to transmit and receive point cloud data [see Oh p. 2 ll. 18-31].

Regarding Claim 12, Salahieh discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the metadata further comprises first information for indicating whether or not data of heterogeneous media are comprised in the video data, and wherein, when the first information indicates that the data of the heterogeneous media are comprised in the video data, the metadata further comprises second information for indicating a type and an attribute of the heterogeneous media.
Oh in a same or similar endeavor teaches wherein the metadata further comprises first information for indicating whether or not data of heterogeneous media are comprised in the video data [see p. 51 ll. 9-36 describing the V-PCC unit header includes type information indicating the type of the corresponding V-PCC unit and V-PCC unit payloads including at least geometric video data, attribute video data], and wherein, when the first information indicates that the data of the heterogeneous media are comprised in the video data, the metadata further comprises second information for indicating a type and an attribute of the heterogeneous media [see p. 51 ll. 9-36 describing the V-PCC unit header includes type information indicating the type of the corresponding V-PCC unit and V-PCC unit payloads including at least geometric video data, attribute video data].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Oh as above for efficiently transmitting and receiving a point cloud and for solving latency and encoding/decoding complexity, because it is difficult to generate point cloud data because the amount of points in 3D space is large and a large amount of throughput is required to transmit and receive point cloud data [see Oh p. 2 ll. 18-31].

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Oh in further view of Kim et al. (English Translation of KR 20210006307 A as attached) (hereinafter “Kim”)

Regarding Claim 2, the combination of Salahieh and Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the information on the priority order of pruning comprises a flag for indicating whether an input video is a leaf node or a root node.
Kim in a same or similar endeavor teaches wherein the information on the priority order of pruning comprises a flag for indicating whether an input video is a leaf node or a root node [see paras. 0040-41].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Kim as above in order to provide a method of improving the encoding/decoding efficiency of an atlas image [see Kim para. 0004].

Regarding Claim 3, the combination of Salahieh, Oh, and Kim discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the information on the priority order of pruning further comprises information on the number of next priority input videos and information for identifying the next priority input videos, when the flag indicates that the input video is not a leaf node or a root node.
Kim in a same or similar endeavor teaches wherein the information on the priority order of pruning further comprises information on the number of next priority input videos and information for identifying the next priority input videos, when the flag indicates that the input video is not a leaf node or a root node [see para. 0041 describing when the input image is not a leaf node, the number of child nodes of the input image may be additionally encoded].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Kim as above in order to provide a method of improving the encoding/decoding efficiency of an atlas image [see Kim para. 0004].

Regarding Claim 5, the combination of Salahieh and Oh discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Salahieh further discloses assigning weights to views for pruning [see fig. 5 and paras. 0065-68].
Salahieh does not explicitly disclose wherein a weight allocated to a parent node input video has a greater value than a weight allocated to a child node, when the viewport video is created.
Kim in a same or similar endeavor teaches wherein a weight allocated to a parent node input video has a greater value than a weight allocated to a child node, when the viewport video is created [see paras. 0027-29 describing an input image having the highest pruning priority in a tree structure may be defined as a basic image and an input image other than the basic image may be defined as an additional image, the base image may refer to an input image in which a parent node does not exist, and the additional image may refer to an input image in which a parent node exists (giving the base image higher priority and wright), and the input image of the parent node may be used as a reference image of the input image of the child node (giving the reference image higher priority)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Kim as above in order to provide a method of improving the encoding/decoding efficiency of an atlas image [see Kim para. 0004].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Kim 

Regarding Claim 9, Salahieh discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the information on the priority order of pruning comprises a flag for indicating whether an input video is a leaf node or a root node.
Kim in a same or similar endeavor teaches wherein the information on the priority order of pruning comprises a flag for indicating whether an input video is a leaf node or a root node [see paras. 0040-41].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Salahieh to add the teachings of Kim as above in order to provide a method of improving the encoding/decoding efficiency of an atlas image [see Kim para. 0004].

Regarding Claim 10, the combination of Salahieh and Kim discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Salahieh does not explicitly disclose wherein the information on the priority order of pruning further comprises information on the number of next priority input videos and information for identifying the next priority input videos, when the input video is not a leaf node or a root node.
Kim in a same or similar endeavor teaches wherein the information on the priority order of pruning further comprises information on the number of next priority input videos and information for identifying the next priority input videos, when the input video is not a leaf node or a root node [see para. 0041 describing when the input image is not a leaf node, the number of child nodes of the input image may be additionally encoded].
[see Kim para. 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483